Citation Nr: 9923769	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-32 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bone spurs in the back.


REPRESENTATION

Appellant represented by:	Hugh F. Daly of the Legal Aid 
Society of Cincinnati


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran's claim of entitlement to service connection for 
bone spurs in the back.

The veteran was represented by a series of attorneys from the 
Legal Aid Society of Cincinnati.  This representation is 
documented by numerous letters and correspondence offered on 
behalf of the veteran and by an October 1995 form, signed by 
the veteran, which allowed the veteran's claims file to be 
released to the Legal Aid Society for purposes of 
"representation in an appeal of the VA's denial of 
benefits."

Correspondence received by the Board dated May 1999 states 
that a senior attorney with the Legal Aid Society of 
Cincinnati, Hugh F. "Trey" Daly, no longer represents the 
veteran in matters before the Department of Veterans Affairs.  
However, the claims file shows that the veteran's claim had 
been certified to the Board in April 1999.

The Board notes that VA regulations provide for specific 
procedures for withdrawal of services by a representative 
after certification.  38 C.F.R. § 20.608 (1998)  After the 
agency of original jurisdiction has certified an appeal to 
the Board of Veterans' Appeals, a representative may not 
withdraw service as representative in the appeal unless good 
cause is shown on motion.  The specific requirements of the 
motion are provided in the regulation.  However, an argument 
can be made that the Legal Aid Society as an organization was 
given authorization to represent the veteran and that it 
still has that responsibility.  

In any event, the matter of who is representing the veteran 
must be clarified before the Board proceeds further.  The 
veteran is entitled to have representation at every stage of 
his appeal.  He must be given notice of all actions, 
including his right to secure new representation.  

Therefore, this case is REMANDED for the following 
development:

1. The RO should notify the Legal Aid 
Society and Mr. Daly of their 
obligation or the oblitgation of one 
of them to continue representing the 
veteran or to file a motion for 
permission to withdraw by showing good 
cause, if that is their choice, in 
compliance with the provisions as set 
up in 38 C.F.R. § 20.608.  

2. Thereafter, the RO should send the 
claims file back to the Board with all 
representation issues clarified for 
further adjudication.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










